t c memo united_states tax_court robert jay and elizabeth t brooks petitioners v commissioner of internal revenue respondent docket no filed date thomas edward brever for petitioners david l zoss for respondent memorandum opinion holmes judge robert brooks received a loan from his employer dain rauscher inc in dain promised to forgive the entire loan--including accrued interest--if brooks stayed employed for the full five-year term of the loan brooks kept his word and stayed employed by dain dain kept its word and forgave the loan brooks and his wife included the forgiven loan principal and accrued interest as income on their joint_return the parties agree that the forgiven principal was income but brooks now claims that the forgiven interest was not background dain recruited brooks as a stockbroker in date as part of his compensation dain lent him more than dollar_figure brooks promised in return to repay dain the principal_amount of the loan plus interest on the unpaid balance the written loan agreement and promissory note required brooks to repay the loan in five annual installments of slightly more than dollar_figure at the end of march in each year from through dain however promised to forgive the installment of principal and any accrued interest due each year if brooks remained a dain employee the deal worked in some peculiar ways an internal dain memorandum from date said that before each year’s payment became due dain would issue brooks a check for the amount of the upcoming installment of principal plus accrued interest and minus tax withholding in turn brooks was to write a check to dain for the installment amount and accrued interest the memorandum also said that the amount of the check brooks would write to dain would be larger than the one he received from dain because of tax withholding it also said that the check from dain is considered income by the irs despite what the memorandum said and despite the fact that brooks undeniably remained a dain employee throughout the five-year term of the loan there is no evidence in the record that the parties exchanged checks or that dain withheld any_tax upon forgiving part of the loan each year the parties instead stipulated that in dain forgave the entire loan and included dollar_figure2 the sum of dollar_figure in principal and dollar_figure of accrued interest on brooks’s date pay statement dain also included the canceled debt as wages on brooks’s form_w-2 for brooks reported all of the wages on this form_w-2 on his return which he filed in date since brooks reported the income from the forgivable note agreement on his return that wasn’t the reason the commissioner audited his return the notice_of_deficiency instead focused on receipts that brooks reported and losses that he claimed on numerous stock sales and on his assertion that he this may be why brooks never reported any income from the forgivable note agreement before tax_year there was a typo in the stipulation brooks’s date pay statement says dollar_figure not dollar_figure since the stipulation is clearly contrary to the facts disclosed by the record on this tiny point we are not bound by it see svoboda v commissioner tcmemo_2006_235 the pay statement listed federal withholding of dollar_figure for the pay_period and dollar_figure for the year to date but brooks’s return listed federal_income_tax withheld of only dollar_figure there is no other evidence in the stipulated facts that dain actually withheld any federal tax from the dollar_figure in forgiven debt and we specifically find that it did not do so should be taxed on these sales as a trader and not as an investor see 89_tc_445 explaining difference between trader and investor for tax purposes the parties have since settled all those issues and the only question left for us to answer is the proper tax treatment of the forgiven interest on the forgiven loan brooks claims he didn’t have to report this substantial amount-- dollar_figure--as income he and his wife were minnesota residents when they filed their petition the parties submitted the case for decision under rule i taxability of forgiven loan in discussion the parties both assume that figuring out whether brooks’s forgiven interest is taxable_income is an issue only for the tax_year but that’s not so clear to us before we decide the taxability of forgiven interest we normally look first at the character and timing of the forgiven loan to make sure that we have the proper tax_year at issue see 82_tc_638 court must determine all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the relevant tax_year unless otherwise indicated whether discharge_of_indebtedness results in pure income or indirect payment for services property or something else this case seems quite similar to winter v commissioner tcmemo_2010_287 in winter we held that the bonus advance that winter received from his employer was compensation_for services rather than a loan we reasoned that the bonus advance was not a loan because its primary purpose was to induce winter to provide personal services and his obligation to repay the advance was conditional--he had to repay it only if he quit or was fired for cause within five years see id because we found that the advance was income and not a loan we held that it was taxable to winter in the year he received it see id citing sec_451 and sec_1_451-1 income_tax regs in form the agreement between brooks and dain appears to be a loan there is a note evidencing indebtedness and a stated_interest rate see eg gales v commissioner tcmemo_1999_27 in substance however the up-front payment looks a lot like the advance in winter--one that we held was compensation_for_personal_services subject_to a conditional obligation to repay brooks received the payment from dain as part of his compensation arrangement and only had to repay it--on a pro_rata basis--if he didn’t stay employed this is a potential problem for the commissioner if brooks’s loan was compensation_for_personal_services subject_to a conditional obligation to repay then brooks should have reported the income from the forgivable note agreement in the year he received the money--and not and is not the tax_year before us there are limits to what parties can stipulate and pure statements of law that are just plain wrong may well be out of bounds but we read the stipulation in this case as an agreement that brooks received at least dollar_figure--the principal of the loan--as income in because neither party has argued that the stipulation on this mixed question of fact and law doesn’t bind us we deem this issue waived see buchsbaum v commissioner tcmemo_2002_138 see also 54_tc_25 applying duty_of_consistency in similar circumstances even without stipulation we will therefore like the parties avert our eyes from this problem and turn to the proper treatment of the forgiven interest ii deductibility of forgiven interest the code generally treats the discharge_of_indebtedness as income see sec_61 the reason for the rule is this a borrower who doesn’t have to pay back a loan gets an economic benefit that is an accession to wealth see eg united state sec_5 for the same reason we also need not decide whether brooks should have reported discharge-of-indebtedness income each year that part of the loan was forgiven v kirby lumber co 284_us_1 294_f3d_985 8th cir affg in part and revg in part tcmemo_2000_221 discharge-of-indebtedness income includes both forgiven loan principal and interest see 116_tc_63 the general_rule has exceptions and sec_108 is one of them it tells us that a debtor will not realize discharge-of-indebtedness income to the extent payment of the liability would’ve given rise to a deduction it follows that a cash-basis taxpayer will not realize discharge-of-indebtedness income upon the cancellation of accrued interest that--had it been paid--would’ve been deductible see owens v commissioner tcmemo_2002_253 n affd in part revd in part and remanded on other grounds 67_fedappx_253 5th cir our task then is to determine whether brooks would’ve been able to deduct the accrued interest on the loan had he repaid it brooks has the burden_of_proof here see rule a which means he must have records sufficient to verify his claims see sec_6001 sec_1_6001-1 income_tax regs that turns out to be quite important here because brooks argues that the interest that dain forgave in his case would’ve been deductible under sec_212 this section allows individuals to deduct all the ordinary and necessary expenses paid_or_incurred for the production_of_income note that he doesn’t argue that the interest would’ve been deductible under sec_162 as a trade_or_business expense he says the loan’s purpose was to give him a stake to showcase his skills as a stockbroker to produce income for himself and his wife his return does show a large number of stock trades and he points to them as proof that he used the loan to buy a portfolio of stocks he argues that this is enough to prove that the forgiven interest would’ve been deductible as an expense for the production_of_income the commissioner has two counterarguments the first is that brooks hasn’t even tried to trace the flow of money from the loan to his investments without evidence showing use of the loan proceeds to buy stocks or securities the commissioner argues brooks hasn’t proven he would’ve been entitled to a deduction under sec_212 the commissioner is correct we generally allocate interest_expense to the associated debt see kudo v commissioner tcmemo_1998_404 affd 11_fedappx_864 9th cir and we allocate debt by tracing disbursements of the loan proceeds to specific expenditures see id we therefore have to look at how brooks used his loan proceeds to decide whether the interest related to that debt would’ve been deductible see hahn v commissioner tcmemo_2007_75 sec_1_163-8t temporary income_tax regs fed reg date brooks hasn’t given us enough the only proof he points to is the long list of stock transactions that he attached to his return from this he asks us to find that he must have used the money that dain lent him in to assemble a stock portfolio this is quite a stretch especially considering that the record is devoid of any bank-account records brokerage- account records or other evidence supporting his claim see sec_1_163-8t through temporary income_tax regs fed reg date we therefore agree with the commissioner that brooks has not proven he would’ve been entitled to a deduction under sec_212 the commissioner contends as an additional ground that even if brooks had shown he used the loan proceeds to buy stock he still isn’t entitled to a deduction because of sec_163 sec_163 generally allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness sec_163 sec_163 has its own exceptions and one of them sec_163 says that an individual taxpayer may not deduct personal_interest see sec_163 the exception has its own exception and excludes from the definition of personal_interest investment_interest see sec_163 this is an important exclusion because sec_163 limits the deduction of investment_interest to a taxpayer’s net investment income--the excess of investment_income over investment expenses--for his tax_year this limitation overrides not only sec_163 but all of chapter which includes sec_212 see sec_163 the amount allowed as a deduction under this chapter for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year 119_tc_44 this means that even if brooks had been entitled to an interest_deduction under sec_212 sec_163 would’ve limited it sec_163 defines investment_interest as interest on indebtedness that is properly allocable to property_held_for_investment property is held for investment if it produces income in the form of interest dividends annuities or royalties not derived in the ordinary course of a trade_or_business ie portfolio_income see sec_163 sec_469 because stock is a type of property that normally pays dividends it is property_held_for_investment see russon v commissioner 107_tc_263 and there is even an exception to that exclusion--a taxpayer unable to deduct investment_interest in one year may carry it forward to later years see sec_163 as we recognized in malone v commissioner t c memo the limits of sec_163 would be undermined if taxpayers could deduct under sec_212 interest which is not deductible under sec_163 if brooks used the loan to buy a stock portfolio--as he claims he did--then the interest on the loan would be attributable to the stock see sec_1_163-8t temporary income_tax regs supra that would make interest on the loan investment_interest subject_to sec_163’s limitation but if interest on the loan was investment_interest brooks would’ve been entitled to a deduction for that interest only to the extent his investment_income exceeded his investment_interest and other investment_expenses for brooks has not however shown or argued that his investment_income exceeded his investment_expenses for his return reports that he had net_investment_income of only dollar_figure and makes no mention of the forgiven interest we therefore agree with the commissioner that if brooks had used the proceeds of the loan to purchase stocks or securities he still wouldn’t have been entitled to deduct the interest for since brooks has not shown that the dollar_figure in forgiven interest would’ve been deductible_interest he may not reduce his discharge-of-indebtedness income by that amount the parties’ having settled the other issues in the case decision will be entered under rule
